Whitfield, J.
Upon a charge of larceny of “one twenty dollar bill of the lawful money of the United States of America and of the value of twenty dollars, divers ten dollar bills of the lawful money of the United States of America and of the value of ten dollars each, divers five dollar bills of the lawful money of the United States of America and of the value of five dollars each, divers one dollar bills of the lawful money of the United States of America and of the value of one dollar each, all of the goods and chattels of one W. C. Knighton and of the total value of one hundred and one dollars,” the jury returned the following verdict: “We, the jury, find the defendant guilty and recommend him to the mercy of the court, so say we all.” The defendant moved in arrest of judgment:
“1. Because said verdict does not áhow nor determine whether said larceny is grand larceny or petit larceny.
“2. Because the verdict fails to name the value of the property stolen.
“3. Because the verdict does not fix the value of the property stolen.”
The motion was overruled and Swilley took writ of error to the judgment and sentence imposed as for a felony.
*537As tbe verdict should be read with reference to the charge to which it is responsive, the finding necessarily is that the defendant is guilty of the entire offense charged in the single count relating to one act involving the larceny of personal property exceeding twenty dollars in value, making the offense a felony.
Judgment affirmed.
All concur.